Obadiah Read assigne of Mary Kemble the widdow and Relict of Henry Kemble plaint. agt James Halsey Defendt in an action of debt for witholding one hundred Eight pounds five Shillings being the Forfiture of sd Halsey his bond to Henry Kemble with all due damages according to attachmt datd July. 8th 1676. . . . The Jury . . . founde for the plaintife breach of bond One hundred and thirty *711pounds mony with costs of Court: The Defendt moving for a chancery, pleading that part of the Summe was paide (which, the plaint, owned) and declaring that hee doubted not but the whole was by this time paide The Court referred the chancering thereof unto the next Court of this County. [ 390 ]